I concur in the conclusions reached in affirming the judgment of the trial court, for the reason that on the trial of the case in the district court the defendant was willing to let the plaintiff have the property on the payment of the amount due him. The contract invoked by the plaintiff was a contract authorizing a third person to purchase, and the deed did not constitute a mortgage, but the defendant did not object to the court construing it as a mortgage and let the plaintiff redeem from it as such. Under this ruling of the court, the defendant was a mortgagee in possession. The occupying claimants act cannot be invoked as against a mortgagee in possession because a mortgagee in possession does, not hold adversely to the owner, Gillett v. Romig. 17 Okla. 324, 87 P. 325; Page v. Turk, 43 Okla. 667, 143 P. 1047. Snell v. Michan (Iowa) 45 N.W. 398; Mason v. Richards, 32 Mass. 14; 15 Cyc. 224.
This was purely an equitable action asking the court to decree a deed absolute on its face to be a mortgage. The defendant consented that it might be so construed by the court, and under the facts in this case as shown by the record the defendant was entitled in equity to recover the full amount due him for money loaned, with interest thereon, which was found to be $2,500, and the further sum of $2,400 found by the jury to be the value of the improvements he had placed thereon. The judgment should require the plaintiff in error to pay $4,900, with interest, in order to redeem the property.